Case 20-70115-hdh11 Doc 45 Filed 09/21/20          Entered 09/21/20 08:58:17      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 IN RE:                                               § CHAPTER 11
                                                      §
 BOWIE REAL ESTATE HOLDINGS, LP                       § CASE NO. 20-70115-hdh11
                                                      §
                                                      §
          DEBTOR.                                     §

NOTICE OF WITHDRAWAL OF CROSSFIRST BANK’S MOTION TO DISMISS THE
DEBTOR’S CHAPTER 11 BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 1112(B)(1)
                           [ECF NO. 26]

       PLEASE TAKE NOTICE that on July 10, 2020, CrossFirst Bank, a secured creditor in

the above-captioned chapter 11 bankruptcy case, (“CrossFirst”), filed its Motion to Dismiss the

Debtor’s Chapter 11 Bankruptcy Case Pursuant to 11 U.S.C. § 1112(b)(1) [ECF No. 26] (the

“Motion to Dismiss”).

       PLEASE TAKE FURTHER NOTICE that CrossFirst hereby withdraws the Motion

without prejudice.

       Dated: September 21, 2020           Respectfully submitted,

                                           JACKSON WALKER L.L.P.

                                            /s/ Michael S. Held
                                           Michael S. Held
                                           State Bar No. 9388150
                                           Vienna F. Anaya
                                           State Bar No. 24091225
                                           2323 Ross Avenue, Suite 600
                                           Dallas, TX 75201
                                           (214) 953-6000 – Telephone
                                           (214) 953-5822 – Facsimile
                                           Email: mheld@jw.com
                                                   vanaya@jw.com

                                           COUNSEL FOR GLAZER BUSINESS
                                           INVESTMENT COMPANY, LTD.
Case 20-70115-hdh11 Doc 45 Filed 09/21/20          Entered 09/21/20 08:58:17      Page 2 of 2




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 21st day of September, 2020, true and
correct copies of this document were electronically served by the Court’s ECF system on parties
entitled to notice thereof.


                                            /s/ Michael S. Held
                                           Michael S. Held
